DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on December 14, 2021 has been entered. The claims pending in this application are claims 37, 39-43, 47, 48, 50-54, and 58 wherein claims 48, 50-54, and 58 have been withdrawn due to the restriction requirement mailed on August 6, 2021.  Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendments filed on December 14, 2021. Claims 37, 39-43, and 47 will be examined. 

Specification
The abstract in the amendment filed on December 14, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material “a target nucleic acid comprising genomic DNA or cDNA and comprising an adaptor that does not comprise genomic DNA or cDNA” is not supported by the original disclosure since nowhere in the original disclosure describes a target nucleic acid comprising an adaptor that does not comprise genomic DNA or cDNA. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 43 is objected to because of the following informality: “the target nucleic acids comprise” should be “the target nucleic acid comprises” in view of claim 37. 
Claim 47 is objected to because of the following informality: “each target nucleic acid” should be “the target nucleic acid” in view of claim 37. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claims 37, 39-43, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “a target nucleic acid comprising genomic DNA or cDNA and comprising an adaptor that does not comprise genomic DNA or cDNA” is added to independent claim 37. Although the specification describes that “[A] padlock probe used in the invention can further include other characteristics such as an adaptor sequence, restriction site for cleaving 
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the 

Claims 37, 39, and 40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Prudent et al., (US Patent No.7,892,796 B2, priority date: October 14, 2000). 
Regarding claims 37, 39, and 40, since Prudent et al., teach (a) amplifying the one or more target oligonucleotides with a reaction mixture that comprises at least one amplification primer complementary to the one or more target oligonucleotides and forming an amplification product, wherein the at least one amplification primer comprises at least one non-standard base; (b) contacting the amplification product of step (a) with at least one tagged primer that comprises a tagging sequence with at least one non-standard base and a sequence complementary to the amplification product; and (c) extending the at least one tagged primer and forming an extension product, wherein the extending step is carried out in the presence of a non-standard nucleotide triphosphate that is complementary to the at least one non-standard base of the at least one amplification primer and X and Y in nucleotide sequences in PCR primers and capture sequences
are iso-C and iso-G respectively (see claim 1, Table 1 in column 24, and a TAS primer with SEQ ID NO: 147 in column 42), and the at least one non-standard base means two or more non-standard bases, each of the first strand and the second strand of the extension product taught by Prudent et al., must comprise two adjacent XX or YY nucleotides. Since the adaptor in claim 37 can be any kind of length such as two nucleotides, Prudent et al., disclose a solid support attached to a capture probe comprising polynucleotides (ie., an oligonucleotide bound to a solid support), wherein the capture probe indirectly binds through a bridging nucleic acid (ie., a strand of the extension product comprising the tagging sequence) to a target nucleic acid (ie., a strand of the extension product which is complementary to the strand of the extension product comprising the tagging sequence) comprising genomic DNA or cDNA and comprising an adaptor (ie., XX) 
Therefore, Prudent et al., teach all limitations recited in claims 37, 39, and 40. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prudent et al., as applied to claims 37, 39, and 40 above, and further in view of Chee et al., (US 2002/0177141 A1, published on November 28, 2002). 
The teachings of Prudent et al., have been summarized previously, supra. 
Prudent et al., do not disclose that the bead diameter is from 10 nm to 1 mm, from 0.2 µm to 200 µm, or from 0.5 µm to 5 µm as recited in claim 41. 
Chee et al., teach that “[T]he bead size range from nanometers, i.e. 100 nm, to millimeters, i.e. 1 mm, with beads from about 0.2 micron to about 200 microns being preferred, and from about 0.5 to about 5 micron being particularly preferred, although in some embodiments smaller beads may be used” (see paragraph [0259]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the solid support recited in claim 41 using the bead with a diameter from 10 nm to 1 mm, from 0.2 µm to 200 µm, or from 0.5 µm to 5 µm
in view of the prior arts of Prudent et al., and Chee et al..  One having ordinary skill in the art would have been motivated to do so because Chee et al., have suggested that “[T]he bead size range from nanometers, i.e. 100 nm, to millimeters, i.e. 1 mm, with beads from about 0.2 micron to about 200 microns being preferred, and from about 0.5 to about 5 micron being particularly preferred, although in some embodiments smaller beads may be used” (see paragraph [0259]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the solid support recited in claim 41 using the bead with a diameter from 10 nm to 1 mm, from 0.2 µm to 200 µm, or from 0.5 µm to 5 µm in view of the prior arts of Prudent et al., and Chee et al..

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prudent et al., as applied to claims 37, 39, and 40 above, and further in view of Shah (US 2003/0040129 A1,  published on February 27, 2003). 
The teachings of Prudent et al., have been summarized previously, supra. 
Prudent et al., do not disclose that the bead is located at a discrete location on a solid-phase support as recited in claim 42. 
Shah teaches to make a bead array by putting magnetic particle comprising DNA to a solid substrate and advantages of a bead array such as a magnetic particle array (see abstract,  paragraphs [0015], [0065], [0179], and [0197], and claims 1 and 6). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the solid support recited in claim 42 by locating the bead at a discrete location on a solid-phase support in view of the prior arts of Prudent et al., and Shah.  One having ordinary skill in the art would have been motivated to do so because Prudent et al., have shown that the bead is made by magnetic material (see columns 10 and 14) while Shah teaches to make a bead array by putting magnetic particle comprising DNA to a solid substrate and advantages of a bead array (eg., a magnetic particle array) (see abstract, paragraphs [0015], [0065], [0179], and [0197], and claims 1 and 6) such as “[B]ead based arrays offer advantages in chemical flexibility, rapid turnaround and improved signal to noise ratio”, [I]n general, bioassays using magnetic particle arrays offer the advantages of being less variable and more flexible than conventional bioassays. Furthermore, assays using magnetic particle arrays may be capable of higher throughputs than conventional assays”, and “[A]n additional advantage of magnetic particle arrays is that by controlling the number of particles per spot, a user may manipulate and optimize the signal-to-noise ratio, and thus the sensitivity, and specificity of the et al., and Shah in order to create a bead based array and take advantages of the bead based array. 

Claims 43 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prudent et al., as applied to claims 37, 39, and 40 above, and further in view of Evans, JR et al., (US 2010/0173364 A, priority date: April 11, 2006). 
The teachings of Prudent et al., have been summarized previously, supra. 
Prudent et al., do not disclose that the target nucleic acids comprise genome fragments having sizes of at least 25 kb, 50 kb, 75 kb, 100 kb, 125 kb, 150 kb, 175 kb, 200 kb, 225 kb, 250 kb, 0.5 Mb, 0.75 Mb, 1.0 Mb, 2.0 Mb, or 5 Mb as recited in claim 43 and the target nucleic acid comprises at least 100 kb of genomic DNA sequence as recited in claim 47. 
	Evans, JR et al., teach an about 100 kb PCR product (see paragraph [0188]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the solid supports recited in claims 43 and 47 using an extension product comprising at least 100 kb of genomic DNA sequence produced using primers comprising at least one non-standard base as a target nucleic acid in view of the prior arts of Prudent et al., and Evans, JR et al..  One having ordinary skill in the art would have been motivated to do so because Evans, JR et al., have taught an about 100 kb PCR product (see paragraph [0188]) and producing an extension product comprising at least 100 kb using primers comprising at least one non-standard base, in the absence of convincing evidence to the contrary and in view of the primers comprising at least one non-standard base taught by Prudent et al., prima facie obvious to one having ordinary skill in the art at the time the invention was made. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the solid supports recited in claims 43 and 47 using an extension product comprising at least 100 kb of genomic DNA sequence produced using primers comprising at least one non-standard base as a target nucleic acid in view of the prior arts of Prudent et al., and Evans, JR et al..  

Response to Arguments
13.	Applicant’s arguments with respect to claims 37-43 and 45-47 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
15.	No claim is allowed.  
16. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634       
February 22, 2022